DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the embodiments listed on page 3 of the reply filed on 10/25/2021 is acknowledged.  The Applicant’s traversal arguments are found persuasive, and the elections made in the reply of 10/25/2021 are accepted. Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species embodiments, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021. The restriction requirement is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 27, 29, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitations "the second tibial insert engagement side" and “the tibial trial insert.” Claim 15 recites the limitation "the at least one bone aperture formation guide.” Claim 29 recites the limitations "the anterior 
Claim 27 recites that the second component comprises “a plurality of pin through holes.” It is unclear how the pin through holes of claim 27 are differentiated from the plurality of pin apertures of claim 12, or if they are intended to be the same elements. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-17, and 20-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna et al. (US Pub. No. 2014/0336658; hereinafter Luna).
Luna discloses the following regarding claim 1: a total ankle replacement (TAR) trial and bone preparation guide system, configured to trial, and prepare a resected distal tibia and a resected talus for implantation therein and therebetween, a TAR prosthesis (1000) (Figs. 96-99) comprising a tibial component (1100) comprising a second tibial engagement surface (upper surface of element 1100) and at least one bone engagement projection (1104), a tibial insert (1300) configured to removably couple with the tibial component (paras. 0251-0253) and comprising a second tibial articulation surface (upper surface of element 1300), and a talar component (1200) comprising a second talar engagement surface (lower surface of element 
Luna discloses the following regarding claim 2: the system of claim 1, comprising: a tibial trial and bone preparation first component (210) comprising: a base portion (211) comprising a first side with a first tibial engagement surface (upper surface of element 211) configured to engage a resected distal tibia and at least one bone aperture formation guide through hole (212) extending from the first tibial engagement surface to a second tibial insert engagement side (Figs. 30-31; paras. 0167-0168); and an arm portion (213) extending proximally from an anterior portion of the base portion configured to engage an anterior side of the resected distal tibia (Figs. 30-32; paras. 0167-0168).  
Luna discloses the following regarding claim 3: the system according to claim 2, wherein at least a portion of the first tibial engagement surface corresponds in size and shape to at least a portion of the second tibial engagement surface (Figs. 30-31, 96-99).  
Luna discloses the following regarding claim 5: the system according to claim 2, wherein the first side of the base portion of the first component includes at least one reference slot (217) extending medially-laterally through at least a portion of the first tibial engagement surface (Fig. 31; para. 0168).  
Luna discloses the following regarding claim 6: the system according to claim 5, wherein the at least one reference slot comprises at least one of: a center reference slot positioned in a medial-lateral center of the base portion corresponding to the medial-lateral center of the tibial component; a bone aperture formation reference slot extending through at least a portion of the at least one bone aperture formation guide through hole; an anterior reference slot positioned in an anterior end portion of the base portion corresponding to an anterior end of the tibial component 
Luna discloses the following regarding claim 7: the system according to claim 2, wherein the arm portion of the first component comprises a plurality of pin through holes (214) extending therethrough anteriorly- posteriorly (Figs. 31-32; para. 0168).  
Luna discloses the following regarding claim 8: the system according to claim 7, wherein the arm portion of the first component comprises a medial wing (medial side element 213) and a lateral wing (lateral side element 213), the medial and lateral wings each comprising at least one pin through hole (214) of the plurality of pin through holes (para. 0168), and wherein the at least one pin through hole of the medial and lateral wings converge medially-laterally as they extend posteriorly (Figs. 31-32, where angled planes extending through the pin holes converge in the medial-lateral direction as they extend toward the back of the device).  
Luna discloses the following regarding claim 9: the system according to claim 8, wherein the plurality of pin through holes comprise at least one pair of aligned pin through holes (214) that are medially-laterally spaced (Fig. 32).  
Luna discloses the following regarding claim 11: the system according to claim 2, wherein the first talar engagement surface is planar (Fig. 31) and is configured to engage a planar portion of the resected talus (Figs. 38-39C).  
Luna discloses the following regarding claim 12: the system according to claim 1, comprising: a talar trial and bone preparation second component (240, 250) comprising: a first talar engagement surface (lower surface of 240, 250) on a distal side of the second component configured to engage a portion of a resected talus (Figs. 39A-39C; paras. 0183-0184); a posterior trial articulation surface (251) on a proximal side of the second component that is anteriorly-
Luna discloses the following regarding claim 13: the system according to claim 12, further comprising a tibial trial insert (230) comprising a distal side with a first talar trial engagement surface (232) that is configured to engage the posterior trial articulation surface of the second component, and a proximal side (231) configured to removably couple with the second tibial insert engagement side of the first component (Fig. 30; paras. 0169-0170).  
Luna discloses the following regarding claim 14: the system according to claim 13, wherein the second tibial insert engagement side of the first component comprises a coupling slot (space between elements 213), and wherein the tibial trial insert comprises a coupling projection (131) configured to removably mate within the coupling slot (paras. 0166-0175).  
Luna discloses the following regarding claim 15: the system according to claim 14, wherein at least one through hole of the at least one bone aperture formation guide through hole (lower hole opening between elements 213) is positioned within the coupling slot (Figs. 31-32).  
Luna discloses the following regarding claim 16: the system according to claim 13, wherein the configuration of the first talar trial engagement surface corresponds to at least a portion of the second tibial articulation surface (Figs. 34, 39A-39C, 96-99).  

Luna discloses the following regarding claim 20: the system according to claim 12, wherein the distal side of the second component further comprises a medially-laterally extending center reference slot (slot between elements 242, 244) extending through the first talar engagement surface corresponding to the medial-lateral center of the talar component (Fig. 39B), the medially-laterally extending center reference slot being exposed at medial and lateral sides of the second component (Fig. 39B).  
Luna discloses the following regarding claim 21: the system according to claim 12, wherein the posterior cut slot is exposed at medial and lateral sides of the second component at the distal side of the second component (Fig. 34; para. 0170).  
Luna discloses the following regarding claim 22: the system according to claim 12, wherein the distal side of the second component further comprises a medially-laterally extending anterior reference slot (246), the medially- laterally extending anterior reference slot being exposed at medial and lateral sides of the second component (Fig. 39A) and corresponding to the position and orientation of an anterior-posterior pathway of the posterior trial articulation surface at the distal side of the second component (Fig. 39A; para. 0184).  
Luna discloses the following regarding claim 23: the system according to claim 12, further comprising at least one anterior cut guide (244) configured to engage the proximal side of the second component (Figs. 39A-39C) and extend at least partially over the anterior window (Fig. 39A), the at least one anterior cut guide comprising a bone cutting guide through hole (246) 
Luna discloses the following regarding claim 24: the system according to claim 23, wherein the distal side of the second component further comprises a medially-laterally extending anterior cut reference slot (246), the medially-laterally extending anterior cut reference slot being exposed at medial and lateral sides of the second component and corresponding to the position and orientation of the anterior chamfer on the resected talus (Figs. 39A-39C; para. 0184).  
Luna discloses the following regarding claim 25: the system according to claim 12, wherein the posterior trial articulation surface corresponds in size and shape to at least a portion of the talar articulation surface of the talar component (Figs. 34, 96-99).  
Luna discloses the following regarding claim 26: the system according to claim 12, wherein the posterior cut slot is positioned anteriorly-posteriorly between at least a portion of the posterior trial articulation surface and the anterior window (Fig. 34), and wherein the posterior cut slot is configured to accept a cutting blade therethrough to form a posterior chamfer on the resected talus (paras. 0170, 0192, where the slot is fully capable of receiving a portion of a blade through its opening).  
Luna discloses the following regarding claim 27: the system according to claim 12, wherein the second component further comprises a plurality of pin through holes (253, interpreted as the same elements as recited in claim 12) extending therethrough between the proximal and distal sides thereof (Fig. 34), and wherein the plurality of pin through holes of the second component comprise at least one pair of through holes that are medially-laterally spaced and converge medially-laterally as they extend from the proximal side to the and distal side of the second component (Fig. 34; para. 0170).  

Luna discloses the following regarding claim 29: the system according to claim 1, wherein the system further comprises a chamfer checker instrument (2100), the chamfer checker instrument comprising at least one third talar engagement surface (2154, 2156) configured to engage the resected talus (Figs. 62A-62B; paras. 0216-0220), a fourth talar engagement surface (front portion of the lower surface of element 2100) extending from the at least one third talar engagement surface (Fig. 63) configured to engage an anterior chamfer of the resected talus (Fig. 63; paras. 0215-0222) formed via the anterior window of the second component, and a fifth talar engagement surface (back portion of the lower surface of element 2100 extending from the at least one third talar engagement surface6Application No.: 17/345,137 (Fig. 63)Amendment dated October 25, 2021 Reply to Restriction Requirement of August 25, 2021configured to engage a posterior chamfer of the resected talus formed via the posterior cut slot of the second component (Fig. 63; paras. 00215-0222).  
Luna discloses the following regarding claim 30: the system according to claim 1, wherein the system further comprises a talar chamfer trial (240, 250) comprising: a fifth talar engagement surface (lower surface of 240, 250) on a distal side of the talar chamfer trial configured to engage the resected talus (Figs. 39A-39C; paras. 0183-0184); a second posterior trial articulation surface (251) on a proximal side of the talar chamfer trial that comprises an anteriorly-posteriorly and medially-laterally arcuately convex portion (Fig. 34); at least one bone aperture formation guide through hole (246, 248); and a plurality of pin through holes (253) extending between the proximal and distal sides thereof (Fig. 34; para. 0170).  

Luna discloses the following regarding claim 32: the system according to claim 30, wherein the fifth talar engagement surface comprises a first planar surface (lower, central surface of element 242) for engaging a planar surface of the resected talus (Fig. 39B), a second planar surface (244) extending anteriorly from the first planar surface on a distal angle configured to engage an anterior chamfer surface of the resected talus (Fig. 39B) formed via the anterior window of the second component, and a third planar surface (lower, back portion of element 242) extending posteriorly from the first planar surface on a distal angle configured to engage a posterior chamfer of the resected talus formed via the cut slot of the second component (Fig. 39B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna in view of Gillard et al. (US Pub. No. 2014/0018931; hereinafter Gillard).
Luna discloses the limitations of the claimed invention, as described above. However, it does not recite the first tibial engagement surface being convex medially-laterally.  Gillard teaches an ankle replacement prosthesis comprising a tibial trial implant having an upper, first .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna. 
Luna recites the following regarding claim 10: the system according to claim 2, wherein the arm portion of the first component comprises a positioning mechanism (back portion of elements 213, 214, 135) that is configured to engage the anterior side of the resected distal tibia (Figs. 38-39C) and adjust the anterior-posterior position of the base portion of the first component relative to the resected distal tibia (paras. 0168-0170). While the positioning mechanism comprises at least one adjustment pin (135) coupled with the arm portion, the cited embodiment of Luna, does not recite an adjustment screw threadably coupled with the arm portion. An alternative embodiment of Luna recites that the positioning mechanism of the device comprises a pin or a screw (para. 0220), as would be needed to properly secure the device against the patient’s bone. It would have been an obvious matter of design choice to one having ordinary skill in the art to replace the pin with a screw, as would be needed to properly secure the device against the patient’s bone.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774